Citation Nr: 1516607	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to December 1974, including service in Korea, and from August 1989 to August 1993, including service in Southwest Asia.  He died in July 2010.  The Appellant was the Veteran's spouse at the time of his death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the claim for dependency and indemnity compensation (DIC).  The Appellant appealed the denial of the DIC claim in this decision, and the matter is now before the Board.  

The Board notes that a December 2010 RO letter informed the Appellant of the denial of the DIC claim and denial of death pension due to excessive income.  The Appellant only appealed the denial of the DIC claim in statements from September 2010 and August 2011; thus, the Board shall not address the issue of entitlement to a death pension as the appeal for that issue has not been perfected and it is not before the Board. 






FINDINGS OF FACT

1.  The Veteran died in July 2010.  The Veteran's death certificate reflects that the immediate cause of death was lung cancer which onset approximately four months before his death.

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The Veteran was exposed to asbestos during military service. 

4.  The Veteran's death is causally or etiologically related to active service, and exposure to asbestos in service caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131, 1310, 1311, 1318, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking entitlement to service connection for the cause of the Veteran's death.  

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate showed that he died on July [redacted], 2010.  The immediate cause of death was listed as lung cancer.  The death certificate stated that the interval between the onset of lung cancer and the Veteran's death was four months.  The certificate did not list any underlying causes or other significant conditions which contributed to death; however, it did note that it was unknown whether tobacco use contributed to his death. 

As an initial matter, the Board notes that the medical and lay evidence of record indicates that the Veteran was diagnosed with non-small cell metastatic adenocarcinoma of the lung in March 2010, approximately 15 years after his separation from service.  However, the Appellant has alleged that exposure to certain chemical agents during service caused the Veteran to develop lung cancer.  Specifically, in a March 2014 appellate brief, the Appellant and her representative contended that the Veteran was exposed herbicide agents during his tour Korea in 1972.  Moreover, the Appellant alleged that the Veteran's lung cancer was caused by exposure to asbestos, carcinogens, and other chemical agents during his tour in Southwest Asia.  

As a general matter, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analyses below will focus specifically on what the evidence shows, or fails to show, as to this claim currently on appeal.

At the time of his death, the Veteran was not service-connected for any disability, and there is no indication in the record that any service-connected disability was related to the Veteran's military service.  As there is no indication in the record that the Veteran was receiving VA compensation for a service-connected disability rated totally disabling, the provisions of 38 U.S.C.A. § 1318 do not apply to the Appellant's claim.  Thus, the questions to be answered are whether the Veteran developed lung cancer during service, and whether his lung cancer was causally or etiologically related to service. 

In regards to the contention that the Veteran was exposed to asbestos which caused his lung cancer, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993). 

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The Veteran's service treatment records reveal several examinations, including a pre-enlistment examination in September 1971 and a periodic examination in January 1974, which did not note abnormal bodily systems.  While the claims file contains several service treatment records in which he complained of chest pain associated with cold or flu-like symptoms, these symptoms appear to have been acute and otherwise resolved following treatment.  The claims file does not contain any service treatment records in which the Veteran complained of or was treated for lung cancer during military service, and there is no objective evidence showing that lung cancer manifest to a compensable degree within one year after separation from service.  Moreover, there is no indication in the claims file that the Veteran was diagnosed with lung cancer prior to his March 2010 diagnosis.  Thus, the Board concludes that the Veteran's lung cancer did not manifest during military service, or immediately thereafter.  

However, the claims file does contain evidence showing that the Veteran was exposed to asbestos during service.  Specifically, the Veteran's latter DD214 form indicated that his military occupational specialty (MOS) was as a heavy wheel vehicle mechanic for approximately three years and seven months during his tour of duty from August 1989 to August 1993.  In addition to the Appellant's statements contending that the Veteran was exposed to asbestos during his time in service, the claims file contains a statement by a fellow service member who served with the Veteran during the first Gulf War.  This February 2014 lay statement chronicled the living conditions while this service member and the Veteran were stationed in the Gulf, which included detailed descriptions of exposure to asbestos in their living quarters and exposure to asbestos while performing their MOS.  These lay statements from the Veteran's fellow service member showcase instances of observable facts during active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds these statements, which are corroborated by the Veteran's DD214 form, to be both competent and probative in determining that the Veteran was exposed to asbestos during military service.  

Turning to the nexus requirement, the Board acknowledges that the claims file contains several positive medical nexus opinions from private physicians which relate the Veteran's lung cancer to asbestos exposure.  Specifically, after recounting the evidence used and considering the Veteran's previous work history, which included his work as a mud logger in the oil industry after service, an April 2011 private physician opined that within a reasonable degree of medical probability that the Veteran was diagnosed with malignant asbestos-related primary lung cancer caused by his exposure to asbestos.  Moreover, in June 2011, a private physician interpreted a CT scan of the Veteran's chest from May 2010 to conclude that the scan exhibited findings consistent with a pulmonary malignancy and evidence of occupational lung disease with bilateral pleural plaques consistent with asbestos related pleural disease.  

Additionally, the claims file contains a March 2014 medical opinion from a private physician which showed a thorough review of the Veteran's medical and personnel records, including a detailed medical history for the Veteran's lung cancer.  After indicating that the Veteran was exposed to asbestos while in the Army from working on vehicle brakes in the motor pool and from buildings, this physician opined that it was as likely as not that the Veteran's asbestos exposures while in the Army were the major and most significant cause contributing to his developing the lung cancer which caused his death. 

The Board recognizes that the Veteran had a history of working in the oil industry following military service and that he was a cigarette smoker, a fact that one of the private physicians considered in concluding that his lung cancer was related to military service.  However, the Board finds it significant that the claims file contains three medical nexus opinions which attribute the Veteran's lung cancer to asbestos, while it does not contain any medical nexus opinions that attribute this mortal disability to a cause that is not related to military service.  Thus, given the aforementioned, the Board concludes that the medical evidence of record shows that Veteran's death is causally or etiologically related to active service, and exposure to asbestos in service caused or contributed substantially or materially to his death.  Thus, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board acknowledges the Appellant's many contentions concerning the cause of the Veteran's lung cancer, including vaccinations, depleted uranium (DU) radiation, anti-nerve agents, exposure to chemical weapons and diesel fumes, and pesticides.  Moreover, the Board is cognizant of the fact that several private medical opinions in the record provide positive nexus opinions relating the Veteran's lung cancer to his time in military service as due to causes other than asbestos exposure.  However, because the Board has determined that the Appellant's contention concerning asbestos exposure is dispositive in this case and it provides a full grant of the benefit sought on appeal, the Board does not need to address these alternative theories for service connection of the Veteran's cause of death.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for the cause of the Veteran's death.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


